 

 

paneer ey
US’
wi

EL:
Dy

 

 

Pamer  e

Doh

DAI ¥

 

 

“wu 1 4700

re rors

Case 1:19-cv-03874-GBD Document 18 Filed 07/14/20 Page 1 of 1

 

ESTENBAUM, DANNENBERG & KLEIN, LLP

ATTORNEYS AND COUNSELORS AT LAW

260 MADISON AVENUE ° 17th FLOOR
NEW YORK, NEW YORK 10016
(212) 486-3370 * Fax: (212) 486-3371

www.kdklaw.com

      

ED

 

 

Jeffrey C. Dannenberg, Esq. Connecticut Office:
Member of NY and CT Bars 55 Greens Farms Road
Email: jdannenberg@kdklaw.com Westport, CT 06880

(203) 319-9600

July 12, 2020
Honorable George B. Daniels
United States District Court, S.D.N.Y. SO ORDERED
Daniel Patrick Moynihan United States Courthouse JU
500 Pearl Street, Courtroom 11A ° i

# 2009 The July 21. 2990 ina:
New York, NY 10007 9 : £020 initial

conference js adj
JOurned t
January 7, 2021 at 9:30 am

e 6, Dota

aero .
gq .o3 et Tt OM, A ry

 
  
  
 

Re: Trans Commodities, Inc. v. Sarsenov
S.D.N_Y. Case No. 19 Civ. 3874 (GBD) .

bee ey Ley Bt
ape Ey et cag BP HA pata S
eran ONE Sind aed Ae

Dear Judge Daniels:

I am the attorney for plaintiff in the above-referenced action, in which the
Court, by Order dated May 5, 2020, scheduled an Initial Conference for July 21, 2020 at
9:30 am.

Although plaintiff is a New York corporation, the ten defendants are
individuals and business entities located in the Republic of Kazakhstan. To date, service
has not been made on any of the defendants (and, there has been no appearance by any
opposing counsel), as a result of which it is respectfully suggested that an appearance
before the Court on the scheduled Conference date would not be fruitful. Although
service on defendants has been complicated by the COVID crisis in Kazakhstan, we are
committed to effecting service as soon as possible.

Based upon the foregoing, it is respectfully requested that the date of the
Initial Conference be postponed for at least ninety (90) days in order to allow for service
as prescribed in FRCP Rule 4(f) (it being noted that the 90-day limit for service under
Rule 4(m) does not apply where, as here, each of the defendants resides and is located
outside the U.S.).

Respectfully yours,

fy € Dannendesy

Jeffrey C. Dannenberg
